EXHIBIT31.1 CERTIFICATION I,Dror Svorai, certify that: 1. I have reviewed this amended quarterly Report on Form 10-Q/A of AVWORKS AVIATIONCORP. (f/k/a DATAMILL MEDIA CORP.); 2. Based on my knowledge, this quarterly report does not contain any untruestatement of a material fact or omit to state a material fact necessary tomake the statements made, in light of the circumstances under which suchstatements were made, not misleading with respect to the period covered bythis quarterly report; 3. Based on my knowledge, the financial statements, and other financialinformation included in this quarterly report, fairly present in allmaterial respects the financial condition, results of operations and cashflows of the registrant as of, and for, the periods presented in thisquarterly report; 4. The issuer's other certifying officers and I are responsible forestablishing and maintaining disclosure controls and procedures (as definedin Exchange Act Rules 13a-15(e) and 15d-15(e)) for the issuer and have: (a) Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under oursupervision, to ensure that material information relating to theissuer, including its consolidated subsidiaries, is made known to usby others within those entities, particularly during the period inwhich this quarterly report is being prepared; (b) Evaluated the effectiveness of the issuer's disclosure controls andprocedures and presented in this report our conclusions about theeffectiveness of the disclosure controls and procedures, as of the endof the period covered by this report based on such evaluation; and (c) Disclosed in this report any change in the issuer's internal controlover financial reporting that occurred during the issuer's most recentfiscal quarter (the issuer's fourth fiscal quarter in the case of anannual report) that has materially affected, or is reasonably likelyto materially affect, the issuer's internal control over financialreporting; and 5. The issuer's other certifying officer(s) and I have disclosed, based on ourmost recent evaluation of internal control over financial reporting, to theissuer's auditors and the audit committee of the issuer's board ofdirectors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design oroperation of internal controls over financial reporting which arereasonably likely to adversely affect the issuer's ability to record,process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or otheremployees who have a significant role in the issuer's internal controlover financial reporting. Date: March 27, 2014 By: /s/ Dror Svorai Dror Svorai, President and Treasurer
